                    Case: 18-14388          Doc: 58       Filed: 01/21/21       Page: 1 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                              WESTERN DISTRICT OF OKLAHOMA

IN RE:
                                                                         Case No. 18-14388-SAH
Melody Nakina Lewis                                                            (Chapter 7)


                                                 Debtor


         APPLICATION OF TRUSTEE FOR ALLOWANCE OF TRUSTEE FEES,
     REIMBURSEMENT OF EXPENSES, AND PAYMENT OF ADMINISTRATIVE COSTS

            1. Applicant has been appointed as the Trustee to administer the estate of the above-mentioned

debtor. This application is for an allowance of compensation of Trustee Fees, as allowed by the

Bankruptcy Code, for the Trustee’s expenses of administration of estate, and for Costs assessed by the

Court Clerk of the U.S. Bankruptcy Court of the Western District of Oklahoma.

            2. Immediately upon having been appointed, he complied by giving and having a blanket bond

in an amount sufficient to cover the assets of this case.

            3. He has given his closest attention to this case and that he has filed reports with the Court

showing his action in this case and that his services have been of such nature that he verily believes that

he is entitled to the maximum compensation allowed by the Bankruptcy Code.

            4. Applicant further states that no agreement has been made directly or indirectly and that no

understanding exists for a division of fees between the applicant and the debtor or the attorney.

            5. Applicant further states that he has received $0.00 out of this case to date pursuant to rule

2016(a).

            6. The money of this case which has been or will be disbursed by the Trustee, exclusive of all

money to be paid to the Debtors totals $17,018.00. Therefore, allowable Trustee compensation is

$2,451.80 (See attached Exhibit for computation of Trustee Compensation).

            7. The Expenses of the administration of the estate are: $310.30 (See attached Exhibit for

details).

            8. The Court costs in the amount of $0.00 must be paid before a Final Decree can be issued.
                Case: 18-14388       Doc: 58      Filed: 01/21/21     Page: 2 of 4




       WHEREFORE, the Trustee prays that he be allowed the maximum compensation of the said

Bankruptcy Code as computed on the attached Exhibit in the amount of $2,451.80 and Trustee Expenses

in the amount of $310.30.




                                                 /s/ KEVIN M. COFFEY
                                                 KEVIN M. COFFEY OBA #11791
                                                 435 N. Walker, Suite 202
                                                 Oklahoma City, OK 73102
                                                 Phone: (405) 235-1497
                                                 Fax: (405) 606-7446
                                                 Email: kevin@harrisandcoffey.com
                                                 Chapter 7 Trustee
               Case: 18-14388         Doc: 58     Filed: 01/21/21    Page: 3 of 4




                                               EXHIBIT

TRUSTEE’S FEES AND EXPENSES

       I. Computation of Compensation

Total compensable disbursements are $17,018.00; pursuant to 11 U.S.C. §326, compensation is
computed as follows:

                                                                                    $17,018.00
                                 $17,018.00         25% of First $5,000.00           $1,250.00
Less                              $5,000.00         ($1,250.00 Maximum)

          Balance                $12,018.00        10% of Next $45,000.00            $1,201.80
Less                             $45,000.00          ($4,500.00 Maximum)

          Balance                     $0.00        5% of Next $950,000.00                $0.00
Less                            $950,000.00         ($47,500.00 Maximum)

          Balance                      $0.00                 3% of Balance               $0.00


                                            Total Compensation Calculated:           $2,451.80

                                       Less Previously Paid Compensation:                $0.00

                                         Total Compensation Requested:               $2,451.80


       II. Trustee’s Expenses

Copies - Final Account - 10 at 0.15                                                      $1.50
Copies - Notice of Filing Trustee's Final Report - 344 at 0.15                         $51.60
Copies - Petition & POCs - 136 at 0.15                                                 $20.40
Copies - Trustee's Final Report - 10 at 0.15                                             $1.50
Postage - Distribution Checks - 9 at 0.50                                                $4.50
Postage - Mailing Service - COS re: motion to compromise (doc. 34) - 1 at             $119.00
119.00
Postage - Mailing Service - COS re: Notice of final attorney fee application           $68.80
(doc. 49) - 1 at 68.80
Postage - Notice of Filing Trustee's Final Report - 86 at 0.50                         $43.00
          Case: 18-14388   Doc: 58   Filed: 01/21/21   Page: 4 of 4




TOTAL TRUSTEE EXPENSES:                                               $310.30
TOTAL PAID EXPENSES:                                                    $0.00
TOTAL UNPAID EXPENSES:                                                $310.30
